Appellant was convicted for passing a forged instrument. He filed motion to withdraw his notice of appeal in the trial court, which fact was entered upon the minutes of the court, and transmitted with the record to this court for its action. Appellant had the right to withdraw his appeal and accept sentence in the trial court; having filed his motion to withdraw his notice of appeal there, it should have been granted, but this court will grant appellant's request, and dismiss the appeal, and it is accordingly so ordered.
Dismissed.